 Case 1:15-cv-00283-LPS Document 41 Filed 09/30/18 Page 1 of 1 PageID #: 890



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

PAVEL BUTORIN, Derivatively on Behalf of          :
Nominal Defendant KBR, INC.,                      :
                                                  :
              Plaintiff,                          :
                                                  :
       v.                                         :      C.A. No. 15-283-LPS
                                                  :
W. FRANK BLOUNT, LOREN K. CARROLL,                :
JEFFREY E. CURTISS, LINDA Z. COOK,                :
LESTER L. LYLES, JACK B. MOORE,                   :
RICHARD J. SLATER, JOHN R. HUFF, and              :
WILLIAM P. UTT,                                   :
                                                  :
              Defendants,                         :
                                                  :
and                                               :
                                                  :
KBR, INC.,                                        :
                                                  :
              Nominal Defendant                   :

                                           ORDER

       At Wilmington this 30th day of September, 2018:

       For the reasons stated in the Memorandum Opinion issued this same date, IT IS

HEREBY ORDERED that Defendants’ motion to dismiss (D.I. 30) is GRANTED. The Clerk

of Court is directed to CLOSE this case.



                                                         /s/

                                                  ________________________________
                                                  HONORABLE LEONARD P. STARK
                                                  UNITED STATES DISTRICT COURT
